DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 01 September 2022.  As directed by the amendment: claims 11, 16 & 19 have been amended, claims 1-10, 13-15, 20 & 21 have been cancelled, and claims 25-27 have been added.  Thus, claims 11, 12, 16-19 & 22-27 are presently pending in this application, with claims 19 & 22-24 currently withdrawn as directed to a non-elected invention. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
An embodiment wherein the “steel bands” are “affixed to the pipe” (claim 11).
Related, withdrawn claim 19 also recites that “affixers affix the steel bands to the pipe”, not shown in the figures. 
An embodiment comprising “a plurality of mesh screen and epoxy paste layers” (claim 25). 
As best understood, FIGS. 2 & 3 show the steel bands fixed to the gasket, not “affixed to the pipe”, as claimed. 
In the figures, only a single mesh screen and a single epoxy paste layer are shown.
See related 35 U.S.C. 112 rejections below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not explain or provide any antecedent basis for the limitations wherein the steel bands are “affixed to the pipe”, or wherein the expanded grout “reacts with the liquid that flows through the pipe during operation” as required by claim 11 (and similar limitations in claim 19). Rather, the specification explains that the steel bands are installed “circumferentially around the gasket material” (para. 17) and that the (unexpanded / expandable) grout reacts with liquid leaking from the pipe (para. 18; which, as understood, is different in scope than reacting with liquid flowing through the pipe, though they may be the same liquid). 
The specification also does not disclose at least a plurality of mesh screen layers, as recited in claim 25.
See related 35 U.S.C. 112 rejections below. 

Claim Objections
Claim 11 is objected to because of the following informalities:
Lines 9 & 11: “mesh screen” should read “mesh screen layer” for consistency. 
For improved readability, “and” should be added to the end of line 9, following “…the mesh screen;” and prior to “at least two reinforcement material layers”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 16-18 & 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11, as amended, recites “steel bands, affixed to the pipe” (line 4) and “the expanded grout reacts with the liquid that flows through the pipe during operation and expands” (lines 6-7), which raises several issues. 
First, while the specification as originally filed provides support for steel bands being “installed circumferentially around the gasket material 200” (para. 17), the originally filed disclosure does not appear to reasonably disclose that the steel bands themselves are “affixed to the pipe”. Rather, as shown in FIGS. 2 & 3, the steel bands appear instead to be fixed to the gasket material via retaining loops. 
Next, while the specification as originally filed provides support for an “expandable” (i.e. as yet unexpanded) grout which can react with liquid leaking from the pipe (para. 18; i.e. liquid which has leaked from within the pipe into the annular space between the pipe and the gasket material, as understood), the originally filed disclosure does not appear to reasonably disclose that an “expanded” grout “reacts with the liquid that flows through the pipe during operation and expands” as claimed (i.e., consider expandable grout vs expanded grout, and liquid which leaks from the pipe vs. liquid which flows through the pipe during operation). 
As a result, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.

Claim 11 further recites “at least one mesh screen layer” (line 8) and “at least one epoxy paste layer” (line 9), which raises several issues. 
In the originally filed specification, support is provided for only a single mesh layer (400), a first epoxy paste layer (500), and an optional second, thinner layer of epoxy paste (not shown). See para. 21. 
The new limitations of “at least one mesh screen layer” and “at least one epoxy paste layer” fail to meet the description requirement because the phrase “at least” has no upper limit and causes the claim to literally read on embodiments beyond the originally disclosed values (i.e. a single mesh layer and one or two epoxy paste layers). See MPEP § 2163.05(III). 

Claim 25 recites “[t]he system of claim 11, further comprising a plurality of mesh screen and epoxy paste layers” which raises similar issues to those identified with claim 11 above. 
In the originally filed specification, support is provided for a single mesh layer (400), a first epoxy paste layer (500), and an optional second, thinner layer of epoxy paste (not shown). See para. 21. 
The originally filed disclosure does not appear to reasonably disclose an embodiment comprising a “plurality” of mesh screen layers, nor does the specification appear to provide support for more than two epoxy paste layers, which would be encompassed within the claimed range of “a plurality of epoxy paste layers”. Thus, the limitation wherein the system comprises “a plurality of mesh screen and epoxy paste layers” is seen as broader than the original disclosure in at least two aspects. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 12, 16-18 & 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth in MPEP § 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.
As similarly set forth with respect to 35 U.S.C. 112(a) above, claim 11, as amended, recites “steel bands, affixed to the pipe” (line 4) and “the expanded grout reacts with the liquid that flows through the pipe during operation and expands” (lines 6-7), which also raises several issues under 35 U.S.C. 112(b). 
First, the recitation of “steel bands, affixed to the pipe” causes the claim to take on an unreasonable degree of uncertainty since this limitation is not clearly explained in the specification nor clearly shown in the figures. A plain reading of this limitation might suggest that the steel bands must be attached or “affixed” (i.e., directly) to the pipe, but the disclosed embodiments describe the steel bands as being circumferentially installed around the gasket material. It is therefore unclear if being affixed to the gasket material and contracted thereon to secure the gasket material to the pipe (i.e. as any common band clamp) is sufficient to read on the steel bands being “affixed to the pipe” as claimed. 
Next, the recitation “wherein the expanded grout reacts with the liquid that flows through the pipe during operation and expands” also causes the claim to take on an unreasonable degree of uncertainty. As best understood in view of the specification, in the disclosed embodiments, an unexpanded / expandable grout is injected to the annular space between the gasket and the pipe and reacts with liquid which has leaked from the pipe into the annular space, thus expanding to form an expanded grout which displaces the leaked liquid and seals the leak. 
However, the claimed recitation might also be seen as suggesting that the already expanded grout may further react with liquid which flows through the pipe (i.e. which has not leaked) and expand further, which does not appear to have been intended or otherwise properly described in the specification. This also raises the question of whether the expanded grout expands within the annular space or within the pipe (i.e., potentially causing a blockage within the pipe). 

Examiners Comment: claim 11 recites “at least one epoxy paste layer applied to the mesh screen” (line 9), however, the specification establishes that the epoxy paste layer is applied both to the mesh screen and the pipe on to either side of the mesh (para. 21). It is unclear if this was an intentional omission as it is not otherwise recited in the claims. 

Claim 11 further recites “at least two reinforcement material layers comprising a carbon fiber material an epoxy adhered to the epoxy paste layer, mesh screen and the pipe to reinforce the pipe…”, which raises two issues.  
First, as best understood in view of the disclosed embodiments, the epoxy paste layer is intended to cover the mesh screen layer and extend to a portion of the pipe on either side of the mesh screen. Thus, it is unclear if claim 11 is requiring that the reinforcement layers need only be indirectly adhered to the mesh screen (i.e. via the intervening epoxy paste layer), or if the claim is instead requiring that the reinforcement material layers directly adhere to each of the epoxy paste layer and the mesh screen, in contrast to the disclosed embodiment. 
Next, it is unclear if the claim is requiring that each of the at least two reinforcement material layers are adhered to each of the epoxy paste layer, mesh screen and the pipe, or if it is sufficient that the first reinforcement layer be adhered to the epoxy paste layer and pipe, and the second (and subsequent) reinforcement layers be adhered to the underlying reinforcement layer (and potentially the pipe). 

Claim 25 recites “The system of claim 11, further comprising a plurality of mesh screen and epoxy paste layers” which renders the claim indefinite. As best understood, this limitation is requiring a plurality of the “at least one mesh screen layer” recited in claim 11 and a plurality of the “at least one epoxy paste layer” recited in claim 11. However, the claim may also be seen as requiring instead a plurality of as-yet unrecited “mesh screen and epoxy paste” layers, distinct from the “at least one mesh screen layer” and “at least one epoxy paste layer” of claim 11. 
Moreover, it is unclear if the additional mesh screen layers and epoxy paste layers of claim 25 (i.e., in addition to the “at least one” of claim 11) are limited in the same way as the respective mesh screen and epoxy paste layers of claim 11 (i.e., if each of the mesh screen layers must be wrapped around the circumference of the gasket; if each of the epoxy paste layers must be applied to “the mesh screen”). 

Claim 26 recites “The system of claim 11, wherein the number of reinforcement material layers is based on the structural integrity of the pipe” which renders the claim indefinite for several reasons. 
As set forth in MPEP § 2173.05(g), “[n]otwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.”. 
In the instant case, the limitation “wherein the number of reinforcement material layers is based on the structural integrity of the pipe” fails to provide a clear-cut indication of the scope of the subject matter. The specification recites that “the exact number of layers of carbon fiber…is determined by an engineer based on the requirements for reinforcing the structural integrity of the pipe…” (para. 22). However, no specific example, formula, or other guidance is provided to enable a person of ordinary skill in the art to clearly determine the scope of the claimed invention. See also MPEP § 2173.05(b) and MPEP § 2173.05(c)(III).  
Additionally, it is unclear if “the structural integrity of the pipe” is intended to be the original (i.e., undamaged / design) structural integrity of the pipe, the structural integrity of the leaking pipe (i.e., prior to repair), or the desired structural integrity of the pipe after repair. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Examiner’s Comment on Withdrawn Claims
Claims 19 & 22-24 remain withdrawn as directed to a non-elected invention. However, to promote compact prosecution in the event of any future rejoinder, the following issues are identified regarding the withdrawn claims. 
Claim 19, as amended, raises many issues similar to those discussed in this action with respect to claim 11. In particular:
“Affixers” which “affix the steel bands to the pipe” appear to raise issues of new matter and/or written description under 35 U.S.C. 112(a). 
Recitation of the expandable grout reacting with “liquid that flows through the pipe during operation” raises issues similar to those set forth for claim 11 above. 
The limitation wherein the mesh screen is wrapped around the circumference “at least once” raises issues of new matter and/or written description, similar to the “at least one mesh screen layer” issue with claim 11, above. 
“An epoxy paste to be applied to the mesh screen and the reinforcement material” raises several issues. 
As understood, the epoxy paste applied to the mesh screen (i.e. between the mesh screen and the reinforcement layer) is different than the epoxy (i.e. epoxy resin) which is applied to the carbon fiber material to form the reinforcement material layers, however, this limitation appears to merge the two epoxy compounds into a single element. 
There is no disclosure that the epoxy paste is “applied to the reinforcement material”. Rather, the reinforcement material is applied onto the epoxy paste. 
“A reinforcement material to be adhered to the mesh screen and the pipe”
As understood, the reinforcement material is adhered to the epoxy paste layer and the pipe, not to the mesh screen. 
 This list is provided to promote compact prosecution and is not necessarily exhaustive. As these claims are withdrawn, they have not been fully examined and may contain additional errors or raise additional issues. 
Response to Arguments
Applicant's arguments filed 01 September 2022 have been fully considered. Applicant’s amendments to the claims have overcome the grounds of rejection under 35 U.S.C. 103 previously set forth, however, the amendments have also raised a number of issues necessitating new grounds of rejection under 35 U.S.C. 112(a) and (b), as set forth in this action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753